DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 2/15/2022.
Claims 21-40 are pending.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Erdogan et al. (US Patent 2015/0234895) of record, in view of Bruno et al. (US Patent Pub 2015/0058316) of record.
Claims 21-26, 28, 31-36, and 38 are rejected for nonstatutory double patenting.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “primary master module”, “query master module”, “worker modules”, and all the recited “units” in claim 40.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Erdogan et al. (US Patent 2015/0234895) (Erdogan) of record, in view of Bruno et al. (US Patent Pub 2015/0058316) (Bruno) of record.
In regards to claim 40, Erdogan discloses a system for processing data by using distributed computing, the system comprising:
a.	a hardware processor (Erdogan at para. 0125);
b.	wherein the processor is configured to execute:
i.	a primary master module receiving a query from a client and forming a plan to execute the query (Erdogan at para. 0022)1;
	ii.	wherein the primary master module comprises:
A.	a client service unit configured to enable the client to enter the query using an application service interface (Erdogan at para. 0022);
B.	a query parser unit configured to parse and convert the query entered by the client into a relational-algebra data structure (Erdogan at para. 0022)2;
C.	a logical planner unit configured to add a schema of a table and a physical information of the table to the relational-algebra data structure (Erdogan at paras. 0015, 0022)3;
D.	a logical optimizer unit configured to find an algebraic expression having a lowest cost from the relational-algebra data structure (Erdogan at paras. 0022, 0047, 0108-0110)4;
E.	a catalog unit configured to manage the schema of the table (Erdogan at para. 0015)5; and
	F.	a query manager unit configured to control the progress of the plan to execute the query (Erdogan at paras. 0015, 0018, 0022-23)6;
	iii.	a query master module configured to allocate a worker module to execute the query according to the plan to execute, configured to control a process of executing the query, and configured to provide the client with a result of executing the query delivered from the worker module (Erdogan at paras. 0015, 0018, 0022-23)7; and
	iv.	wherein the query master module comprises:
A.	a global planner unit configured to distribute the plan to execute the query to a plurality of worker modules (Erdogan at para. 0023);
B.	a cluster manager unit configured to manage the plurality of worker modules (Erdogan at para. 0015)8; and
C.	a task scheduler configured to schedule a plurality of tasks to the plurality of worker modules (Erdogan at paras. 0015-16)9;
	v.	the plurality of worker modules configured to obtain and execute the query from the query master and configured to deliver the result of executing the query to the query master (Erdogan at paras. 0016, 0023)10;
	vi.	wherein the worker module comprises:
A.	a storage unit configured to provide an interface to a file system or database (Erdogan at paras. 0018-19)11;
B.	a local query engine configured to process data from the file system or database (Erdogan at para. 0016);
C.	a processor configured to receive and execute the query and configured to return a result value (Erdogan at para. 0016)12; and
		D.	a storage device storing data on the query (Erdogan at para. 0016)13;
Erdogan does not expressly disclose wherein the processor of the worker module is configured to generate a hash key corresponding to the algebraic expression.
Bruno discloses a system and method for cloud-scale query optimization and processing.  Bruno at abstract.  Bruno discloses generating execution units, which are portions of a job (i.e., query) to be performed in parallel.  Bruno at para. 0022.  The system further generates a signature (i.e., generate a hash key) for each execution unit (i.e., algebraic expression), which is a unique identifier for the execution unit.  The signatures are used to optimize job executions.  Bruno at para. 0036.
Erdogan and Bruno are analogous art because they are both directed to the same field of endeavor of distributed query processing with optimization.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Erdogan by adding the feature of wherein the processor of the worker module is configured to generate a hash key corresponding to the algebraic expression, as disclosed by Bruno.
The motivation for doing so would have been to enable easy identification of execution units and also collect statistics on the execution units.  Bruno at para. 0036.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 28, 31-36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No. 10,740,331.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims have minor differences that make the limitations slightly broader of the corresponding claims of the patent and would be anticipated by the reference claims. These differences are shown below in the table as bold.  Claims 33-36 and 38 are not shown below, but mirror the differences with corresponding claims 2 and 3, as shown with claims 23-26 and 28 with corresponding claims 6 and 7.

16/912,171
10,740,331
21.  A method of executing a query by a query execution apparatus comprising a processor and a storage, the method comprising:
     combining a plurality of primitives in a query to configure a composite primitive comprising:




              primitives comprising operators; and
              operators operated by the operators, wherein the operands comprise vectors corresponding to columns in a table that configures a database (DB) built in the storage; and

        obtaining, based on at least one expression in the query, sub expressions comprising:


               operands corresponding to columns, and

               a combination of the operands and operators;
  
      generating a plurality of sets of the sub expressions required for completing the expression based on the sub expressions;
        selecting, among the plurality of sets of sub expressions, at least one set of the sub expressions having a lowest computation amount;
         if multiple sets of the sub expressions are selected:

                  select a first set of the selected multiple sets of the sub expressions having a lowest number of columns;



         configuring each sub expression in a selected set of sub expressions having the lowest computation amount and having the lowest number of columns as the composite primitive;



         calculating the computation amount of the sub expressions in the selected set;



         designating a number of the operands corresponding to the column for each sub expression as a number of columns used for operations of the selected set; and 


         retrieving the columns from the storage as one group when the query is executed, if the sub expression configured as the composite primitive as the plurality of operands corresponding to the columns.

22.  The method of claim 21, wherein the lowest computation amount comprises a total number of operators and a maximum number of columns used for operations in the at least one set of the sub expressions.
5.  A method of executing a query by a query execution apparatus comprising a processor and a storage, the method comprising:
      combining a plurality of primitives in the query to configure a composite primitive;
      generating a binary code for the composite primitive in run time; and
      executing the generated binary code, wherein the composite primitive comprises:
               primitives comprising operators; and
               operands operated by the operators, wherein the operands comprise vectors corresponding to columns in a table that configures a database (DB) built in the storage, and
the processor is further configured to:
         obtain, based on at least one expression in the query, sub expressions configuring the at least one expression, wherein each sub expression comprises:
                    operands corresponding to columns in the at least one expression, and
                     a combination of the operands and the operators operating the operands;
           generate a plurality of sets of the sub expressions required for completing the expression based on the sub expressions;
           select, among the plurality of sets of the sub expressions, at least one set of the sub expressions having a lowest computation amount;
            based on a condition that multiple sets of the sub expressions having the lowest computation amount are selected,
 select a first set of the selected multiple sets of the sub expressions having a lowest number of columns based on a maximum number of columns used for the operations by each of the selected multiple sets of the sub expressions having the lowest computation amount,
            configure each sub expression in the first set of the sub expressions having the lowest computation amount and having the lowest number of columns based on the maximum number of columns used for the operations as the composite primitive,
          obtain, for the first set, a total number of the operators in the sub expressions,
         calculate the computation amount of the sub expressions in the first set,
            obtain, for the first set, a number of the operands corresponding to a column for each sub expression,
            designate a number of the operands corresponding to the column for each sub expression as a number of columns used for operations of the first set;
          handle columns corresponding to a plurality of operands as one vector; and
          retrieve the columns for the first storage as one group when the query is executed, if the sub expressions configured as the composite primitive has the plurality of operands corresponding to the columns.

23.  The method of claim 21, wherein the plurality of sets of the sub expressions comprises identifiers for the sub expressions configuring the expression.
6.  The method of claim 5, further comprising:
generating component data for the sub expressions of the expression based on at least one of identifiers for the sub expressions configuring the expressions, identifiers for other sub expressions in each sub expression, and a frequency with which each sub expression is represented in the expression.
24.  The method of claim 21, wherein the plurality of sets of the sub expressions comprises identifiers for other sub expressions in each sub expression.
6.  The method of claim 5, further comprising:
generating component data for the sub expressions of the expression based on at least one of identifiers for the sub expressions configuring the expressions, identifiers for other sub expressions in each sub expression, and a frequency with which each sub expression is represented in the expression.
25.  The method of claim 21, wherein the plurality of sets of the sub expressions comprises component data for sub expressions of the expression.
6.  The method of claim 5, further comprising:
generating component data for the sub expressions of the expression based on at least one of identifiers for the sub expressions configuring the expressions, identifiers for other sub expressions in each sub expression, and a frequency with which each sub expression is represented in the expression.
26.  The method of claim 25, wherein the component data comprises a frequency with which each sub expression is represented in the expression.
6.  The method of claim 5, further comprising:
generating component data for the sub expressions of the expression based on at least one of identifiers for the sub expressions configuring the expressions, identifiers for other sub expressions in each sub expression, and a frequency with which each sub expression is represented in the expression.
28.  The method of claim 21, wherein generating the plurality of sets of the sub expressions further comprising generating expression component data representing an inclusion relation between sub expressions configuring the expression based on a component data.
7.  The method of claim 6, further comprising:  generating expression component data representing an inclusion relation between the sub expressions configuring the expression based on the component data.
31.  A computerized system for executing a query, comprising:
     at least one processor; and

     at least one storage comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform steps comprising:





          combining a plurality of primitives in a query to configure a composite primitive comprising:
                 primitives comprising operators; and
                 operands operated by the operators, wherein the operands comprise vectors corresponding to columns in a table that configures a database (DB) built in the storage; and



         obtaining, based on at least one expression in the query, sub expressions comprising:


                    operands corresponding to columns, and
                   
                     a combination of the operands and operators; 
          generating a plurality of sets of the sub expressions required for completing the expression based on the sub expressions;
          selecting, among the plurality of sets of the sub expressions, at least one set of the sub expressions having a lowest computation amount;
           if multiple sets of the sub expressions are selected:
                   selecting a first set of the selected multiple sets of the sub expressions having a lowest number of columns;



           configuring each sub expression in a selected set of sub expressions having the lowest computation amount and having the lowest number of columns as the composite primitive;




          calculating the computation amount of the sub expressions in the selected set;



          designating a number of the operands corresponding to the columns for each sub expression as a number of columns used for operations of the selected set; and


        retrieving the columns for the storage as one group when the query is executed, if the sub expression configured as the composite primitive has the plurality of operands corresponding to the columns.

32.  The computerized system of claim 31, wherein the lowest computation amount comprises a total number of operators and a maximum number of columns used for operations in the at least one set of the sub expressions.
1.  An apparatus for executing a query, the apparatus comprising:
     a processor receiving the query and returning a result value; and
      a storage storing data on the query, wherein:
      the storage includes: 


             a first storage temporarily storing data required for the execution of the query; and
             a second storage constructing a database (DB) and storing data;
       wherein the processor is configured to:
             combine a plurality of primitives in the query to configure a composite primitive, generate a binary code for the composite primitive in run time, and execute the generated binary code;
       wherein the composite primitive comprises:
              primitives comprising operators; and
              operands operated by the operators, wherein the operands comprise vectors corresponding to columns in a table that configures the DB; and
        wherein the processor is further configured to:
                obtain, based on at least one expression in the query, sub expressions configuring the at least one expression, wherein each sub expression comprises:
                              operands corresponding to columns in the at least one expression, and
                              a combination of the operands and the operators operating the operands,
                generate a plurality of sets of the sub expressions required for completing the expression based on the sub expressions,
               selecting, among the plurality of sets of the sub expressions, at least one set of the sub expressions having a lowest computation amount,
             based on a condition that multiple sets of the sub expressions having the lowest computation amount are selected, select a first set of the selected multiple sets of the sub expressions having a lowest number of columns based on a maximum number of columns used for the operations by each set of the selected multiple sets of the sub expressions having the lowest computation amount,
               configure each sub expression in the first set of the sub expressions having the lowest computation amount and having the lowest number of columns based on the maximum number of columns used for the operations as the composite primitive,
                 obtain, for the first set, a total number of the operators in the sub expressions,
                calculate the computation amount of the sub expressions in the first set,
               obtain, for the first set, a number of the operands corresponding to a column for each sub expression,
               designate a number of the operands corresponding to the column for each sub expression as a number of columns used for operations of the first set;
            handle columns corresponding to a plurality of operands as one vector; and
            retrieve the columns from the first storage as one group when the query is executed, if the sub expression configured as the composite primitive has the plurality of operands corresponding to the columns.


Allowable Subject Matter
Claims 21-26, 28, 31-36, and 38 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action.
Claims 27, 29, 30, 37, and 39 would be allowable if rewritten or amended to recite all the limitations of the base claim and any intervening claims.

Response to Amendment
Specification
Applicant’s amendment to the abstract is acknowledged.  Consequently, objection to the specification is withdrawn.

Rejection of Claims 21-39 under 35 U.S.C 112(b)
Applicant’s amendment to claims 21-39 is acknowledged.  The rejection to claims 21-39 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claim 40 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claim 40 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
Applicant alleges Erdogan in view of Bruno fails to disclose (1) “a logical planner unit configured to add a schema of a table and a physical information of the table to the relational-algebra data structure,” (2) “a logical optimizer unit configured to find an algebraic expression having a lowest cost from the relational-algebra data structure,” (3) “a catalog unit configured to manage the schema of the table,” (4) “a global planner unit configured to distribute the plan to execute the query to a plurality of worker modules,” (5) “a task scheduler configured to schedule a plurality of tasks to the plurality of worker modules,” and (6) “wherein the worker module comprises: a storage unit configured to provide an interface to a file system or database; … wherein the processor of the worker module is configured to: generate a hash key corresponding to the algebraic expression.” 
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.  
In regards to limitation (1), Applicant alleges Erdogan fails to disclose the limitation because the cited paragraphs do not disclose any physical information of a table.  Remarks at 13-14.  Examiner respectfully disagrees.  Cited paragraph 0015 of Erdogan discusses the coordinator node module, which includes metadata about the data in the cluster.  In other words, the coordinator node module includes information about the data in the cluster.  This information includes information about the modular data blocks (i.e., partitions) of the distributed database system (i.e., physical information).  The modular data blocks may also contain schema of the underlying data (i.e., schema of a table).  Erdogan at paras. 0018-19.  While cited paragraph 0015 did not specifically discuss these elements, it introduced the fact that the coordinator node module includes metadata about the data of the distributed database.  Erdogan goes on to describe what this metadata is in paras. 0018 and 0019.  For at least these reasons, Erdogan discloses limitation (1).
In regards to limitation (2), Applicant alleges Erdogan fails to disclose the limitation because the cited paragraphs does not disclose finding the lowest cost as claimed.  Remarks at 14.  Examiner respectfully disagrees.  Erdogan discloses using statistics and heuristics to find a plan that has a cost lower than a given cost C.  Any plans with a cost greater than C are eliminated and any plans with a cost less than C, replaces C for future comparisons.  The purpose is to find the lowest cost plan (i.e., an algebraic expression having a lowest cost).  Erdogan at paras. 0108-110.  While Erdogan discloses the option of stopping a search for the lowest cost, Erdogan proposes such an option with the purpose of avoiding spending too much time and resources finding the lowest cost plan if C is already very low.  Erdogan at para. 0110.  For at least these reasons, Erdogan discloses limitation (2).
In regards to limitation (3), Applicant alleges Erdogan fails to disclose the limitation because the metadata discussed in Erdogan is not the same as the schema of a table.  Remarks at 14.  Examiner respectfully disagrees.  As discussed above, with regards to limitation (1), Erdogan discloses the coordinator node module, which manages the modular data blocks and schema included therein.  Erdogan at paras. 0018-19.  For at least these reasons, Erdogan discloses limitation (3).
In regards to limitation (4), Applicant alleges Erdogan fails to disclose the limitation because the cited paragraph has no discussion of a global planner unit.  Remarks at 14.  Examiner respectfully disagrees.  The limitation requires some module/unit to distribute the query plan to a plurality of worker nodes.  As discussed above, a coordinator node module, which acts as or is in combination with a master node and also includes a query planner.  Erdogan at Fig. 1.  Once a query plan is produced it is directed to worker nodes to be executed.  Erdogan at para. 0020.  Cited para. 0023 highlights the query execution primitives are distributed to worker nodes.  The primitives are taken from the logical query plan tree.  Erdogan at para. 0023.  Therefore, the coordinator node module/query planner (i.e., global planner unit) distributes the query plan to a plurality of worker nodes.  For at least these reasons, Erdogan discloses limitation (4).
In regards to limitation (5), Applicant alleges Erdogan fails to disclose the limitation because the cited paragraphs have no discussion of a schedule.  Remarks at 14-15.  Examiner respectfully disagrees.  Applicant argues Erdogan does not disclose an order of the task.  However, neither the claim limitation nor Applicant’s specification requires any type of order of tasks.  The limitation essentially recites para. 0062 of the specification.  The broadest reasonable interpretation of scheduling tasks merely requires that tasks are assigned according to some plan.  Erdogan discloses the coordinator node module which includes a query planner for generating a query plan, which when finalized is distributed (i.e., scheduled) to the worker nodes for execution.  Erdogan at paras. 0015-16, 0023.  For at least these reasons, Erdogan discloses limitation (5).
In regards to limitation (6), Applicant alleges Erdogan in view of Bruno fails to disclose the limitation because Bruno does not disclose the claimed limitations as being performed by a worker node and there is no discussion of an algebraic expression.  Remarks at 15.  Examiner respectfully disagrees.  In response to Applicant’s argument that Bruno does not disclose the generation of the signature by the worker node, Applicant is reminded that the rejection is based on a combination of Erdogan and Bruno.  As set forth above, worker nodes in Erdogan perform a variety of tasks but does not expressly disclose that a worker node also generates a hash key corresponding to the algebraic expression.  As acknowledged by Applicant, Bruno discloses these elements with the difference of the compiler performing the generation of the hash key.  Remarks at 15.  However, since the rejection is based on a combination of Erdogan and Bruno, Examiner asserts it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the instant application to add the generation of a hash key feature of Bruno to the worker nodes of Erdogan because it would allow for easy identification of execution units to collect statistics.  In response to Applicant’s argument that there is no discussion of algebraic expressions, the execution units in Bruno are operations to be performed by a computing device (i.e., worker node).  As set forth above, Erdogan discloses assigning tasks of a query plan to worker nodes.  The tasks of the query plan correspond to the execution units in Bruno.  The tasks in Erdogan correspond to the logical query plan based on relational algebra operator (i.e., algebraic expression).  Therefore, the combination of Erdogan in view of Bruno results in a worker node generating a hash key for the task (i.e., algebraic expression), which it is assigned for the purpose of easily identifying the task to collect statistics and further optimize the query.  Bruno at para. 0036.  For at least these reasons, Erdogan in view of Bruno discloses limitation (6).
Applicant does not present any additional arguments in regards to the remaining limitations of claim 40.  Therefore, Examiner asserts Erdogan in view of Bruno discloses all the limitations of claim 40 for the reasons explained above.  Consequently, the rejection to claim 40 under 35 U.S.C. 103 is maintained.

Rejection of Claims 21-26, 28, 31-36, and 38 for nonstatutory double patenting
Applicant stated the rejection is traversed but has not addressed the rejection with amendments, arguments, or a terminal disclaimer.  Consequently, the rejection to claims 21-26, 28, 31-36, and 38 for nonstatutory double patenting is maintained.      

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Yan et al. (US Patent Pub 2016/0356141) discloses a system and method for extending relational algebra for data management with the purpose of improving workflow and reduce execution costs.
Oommen et al. (US Patent 6,865,567) discloses a system and method for providing a method to create a histogram for use in minimizing time and resource consumption to optimize database queries.  

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 A coordinator (i.e., primary master module) receives the query from a client and forms a logical plan tree (i.e., forming a plan to execute the query).
        2 The received query is parsed to generate a logical plan tree using relational algebra..
        3 The coordinator has metadata about the data in the cluster (i.e., schema about a table)
        4 The coordinator performs transformations to determine the most optimized query plan.
        5 The metadata (table schema) is managed by the coordinator through replication.
        6 Coordinator manages the query plan and how it is executed across the worker nodes.
        7 Coordinator node also manages the distributed query execution and acts as the query master module to allocate queries to worker nodes and control the process of the query and return the result to the client.
        8 Coordinator manages the worker nodes.
        9 Coordinator sends the query tasks to the worker nodes.
        10 A plurality of worker nodes receive execution primitives from the coordinator, execute them, and return the results to the coordinator to be merged.
        11 Worker nodes are able to store data, which is accessed from the desired database table(s).
        12 A processor to receive query information from the coordinator, execute the query, and return the result.
        13 Worker node has storage to store commands from the coordinator.